DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 18 are objected to because of the following informalities:  
“of” should be inserted between “projection” and “each” (claim 3, line 4);
“layer” should read “layers” (claim 18, line 2).
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 5, 7, 16, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 2018/0033821 A1).
Regarding claim 1, Kim discloses in Figs. 1, 4A and related text a display substrate, comprising a pad bending region BA (¶ [0039]); 
in the pad bending region, the display substrate comprising a base 110 (¶ [0043]), and an inorganic insulating layer 111 (¶ [0044]) and a metal layer 471 (¶¶ [0052], [0059] and [0083]) laminated on the base; 
wherein the metal layer comprises a plurality of discrete metal wires, and the inorganic insulating layer comprises a plurality of discrete first inorganic insulating layers, each of which is arranged between a respective one of the plurality of discrete metal wires and the base, 
wherein in the pad bending region, the inorganic insulating layer is also present between the plurality of discrete metal wires and the base, and an organic insulating layer 413 (¶¶ [0055] and [0076]) is provided on the metal wires, and 
wherein the inorganic insulating layer is a single layer and in physical contact with the metal wires and the base (¶ [0044]).
Regarding claim 4, Kim discloses the base is a flexible base (¶ [0043]).
Regarding claim 5, Kim discloses a material of which the base is made comprises at least one selected from the group consisting of polyimide (¶ [0043]), polyethersulfone, polyacrylate, polyetherimide, polyethylene naphthalate, polyethylene terephthalate, polyphenylene sulfide, polyarylate, polycarbonate and cellulose acetate propionate.
Regarding claim 7, Kim discloses a material of which the inorganic insulating layer is made comprises at least one selected from the group consisting of silicon oxide, silicon nitride, and silicon oxynitride (¶ [0044]).
Regarding claim 16, Kim discloses a display device 400 comprising the display substrate of claim 1 (¶ [0075]).
Regarding claim 19, Kim discloses the base is a flexible base (¶ [0043]).
Regarding claim 20, Kim discloses a material of which the base is made comprises at least one selected from the group consisting of polyimide (¶ [0043]), polyethersulfone, polyacrylate, polyetherimide, polyethylene naphthalate, polyethylene terephthalate, polyphenylene sulfide, polyarylate, polycarbonate and cellulose acetate propionate.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0033821 A1) in view of Tomioka et al. (US 2018/0337367 A1).
Regarding claim 3, Kim discloses substantially the entire claimed invention, as applied to claim 1 above, including an orthogonal projection of each of the plurality of discrete first inorganic insulating layers on the base covers an orthogonal projection of the respective one of the plurality of discrete metal wires on the base (Fig. 4A). 
Kim does not explicitly disclose an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating layers on the base is greater than an area of the orthogonal projection of the respective one of the plurality of discrete metal wires on the base.
Tomioka teaches in Figs. 5, 6 and related text an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating layers BLa/BLb(¶ [0069]) on the base 10 (¶ [0036]) is greater than an area of the orthogonal projection of the respective one of the plurality of discrete metal wires 6a/6b (¶¶ [0065]-[0066] and [0072]) on the base.
Kim and Tomioka are analogous art because they both are directed to organic light emitting display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Tomioka because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s display substrate to form an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating layers on the base to be greater than an area of the orthogonal projection of the respective one of the plurality of discrete metal wires on the base, as taught by Tomioka, in order to reduce the infiltration of moisture to the discrete metal wires from the outside, thereby preventing degradation (corrosion) of the discrete metal wires (Tomioka: ¶ [0071]).
Regarding claim 18, Kim discloses substantially the entire claimed invention, as applied to claim 16 above, including an orthogonal projection of each of the plurality of discrete first inorganic insulating layers on the base covers an orthogonal projection of the respective one of the plurality of discrete metal wires on the base (Fig. 4A). 
Kim does not explicitly disclose an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating layers on the base is greater than an area of the orthogonal projection of the respective one of the plurality of discrete metal wires on the base.
Tomioka teaches in Figs. 5, 6 and related text an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating layers BLa/BLb(¶ [0069]) on the base 10 (¶ [0036]) is greater than an area of the orthogonal projection of the respective one of the plurality of discrete metal wires 6a/6b (¶¶ [0065]-[0066] and [0072]) on the base.
Kim and Tomioka are analogous art because they both are directed to organic light emitting display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Tomioka because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s display device to form an area of the orthogonal projection of each of the plurality of discrete first inorganic insulating layers on the base to be greater than an area of the orthogonal projection of the respective one of the plurality of discrete metal wires on the base, as taught by Tomioka, in order to reduce the infiltration of moisture to the discrete metal wires from the outside, thereby preventing degradation (corrosion) of the discrete metal wires (Tomioka: ¶ [0071]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2018/0033821 A1) in view of Lee et al. (US 2016/0190522 A1).
Regarding claim 6, Kim discloses substantially the entire claimed invention, as applied to claim 1 above.
Kim does not explicitly disclose the inorganic insulating layer has a thickness of 500 Å to 2500 Å.
Lee teaches in Fig. 15A and related text the inorganic insulating layer 126 has a thickness of 500 Å to 2500 Å (¶ [0179]).
Kim and Lee are analogous art because they both are directed to organic light emitting display devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kim with the specified features of Lee because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kim’s display substrate to form the inorganic insulating layer to have a thickness of 500 Å to 2500 Å, as taught by Lee, in order to facilitate easier bending of the flexible display substrate in the pad bending region (Lee: ¶ [0178]).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-7, 16 and 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER M ALBRECHT/Examiner, Art Unit 2811